[Not For Publication]
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

No. 96-1814

                     GEORGE F. REIDY, ET AL.,

                     Plaintiffs, Appellants,

                                v.

                   TRAVELERS INSURANCE COMPANY,

                       Defendant, Appellee.

                                                                                                

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]                                                                 

                                                                                                

                              Before

                       Cyr, Circuit Judge,                                                   

                  Coffin, Senior Circuit Judge,                                                        

                    and Lynch, Circuit Judge.                                                      

                                                                                                

   Frederick T. Golder, with whom  Bernstein, Golder & Miller,  P.A.                                                                              
was on brief for appellants.
   Jay M. Presser, with whom Jeffrey C. Hummel and  Skoler, Abbott &                                                                              
Presser, P.C. were on brief for appellee.                     

                                                                                                

                        February 13, 1997
                                                                                                

          Per Curiam.  George Reidy challenges a summary judgment                    Per Curiam.                                

ruling  dismissing  his  wrongful discharge  claims  against  The

Travelers Insurance Company  ("Travelers") for whom Reidy  worked

for over twenty  years.  Although  Travelers contends that  Reidy

proved incapable of performing his  work as a claims  representa-

tive despite  a reasonable  accommodation  of his  stress-related

"disability,"  Reidy  asserts that  Travelers'  justification was

pretextual.  We affirm the district court judgment.  

          The  four-count complaint  alleged  (i)  breach of  the

employment contract; (ii) employment discrimination based on age;

(iii) and on handicap; and (iv) claims for loss of consortium and

nurture by his  spouse and children.1  As  concerns the claim for

breach  of contract, Reidy appears to have believed that his long

tenure  as  an  employee-at-will  protected  him  from  arbitrary

termination, but  he adduced no  competent evidence, see  Fed. R.                                                                  

Civ.  P.  56(e),  that Travelers  gave  him  any such  assurance.

Instead,  Reidy  principally contends  that the  written employee

manual  constituted  a   binding  employment  "contract"  barring

arbitrary discharge  even though it  unambiguously provided  that

Travelers was "free to terminate your employment at any time, for                                                                      

any or for  no reason, and with  or without advance  notice," and                               

that  "no Travelers' manager or  other person at  the company has

the  authority to make  a commitment of  guaranteed or continuing                                                             

employment."   (Emphasis added.)   Nor does Reidy  cite any other
                                                                                                                                            

     1We review the summary judgment ruling de novo,  viewing all               1                                             
evidence in the light  most favorable to Reidy. Byrd  v. Ronayne,                                                                          
61 F.3d 1026, 1030 (1st Cir. 1995).

                                2

provision (e.g.,  minimum term  of employment) which  assured him                         

protection  from  unilateral,  unconditional  termination.   See,                                                                          

e.g., Pearson v. John Hancock  Mut. Life Ins. Co., 979 F.2d  254,                                                           

256-57 (1st Cir. 1992).

          The  age and  handicap  discrimination claims  fare  no

better.   Massachusetts courts have no  jurisdiction over employ-                                                              

ment-discrimination  claims  unless  the  plaintiff-employee  has

filed  a  formal  complaint  with  the  Massachusetts  Commission

Against Discrimination ("MCAD") within  six months of the alleged

discriminatory act.   See Mass.  Gen. Laws ch.  151B,     4(1.B),                                   

4(16), 5, 9; Clarke v. Kentucky Fried Chicken of Calif., Inc., 57                                                                       

F.3d 21, 23 (1st Cir. 1995); Andrews v. Arkwright Mut. Ins.  Co.,                                                                          

673 N.E.2d 40, 41  (Mass. 1996).  Reidy contends that his counsel

mailed  a formal complaint  to the MCAD  on August  30, 1991, but

there is  no evidence to  confirm its receipt  by the MCAD.   The

official  MCAD  record  itself   reflects  no  formal  complaint.

Moreover,  on September  20,  the MCAD  compliance officer  wrote

Reidy  and  confirmed  the   receipt  of  his  letter  describing               

Travelers'  alleged discriminatory  conduct,  but advised  that a                                                                           

formal  complaint  would  still  be necessary  to  initiate  MCAD                           

action.   A  copy of  the  MCAD letter  was  provided to  Reidy's

counsel as well.  

          Although the MCAD letter  plainly placed both Reidy and

counsel on notice that the MCAD had received a letter from Reidy,                                                                          

rather than any August 30 letter from Reidy's counsel enclosing a

formal MCAD complaint,  neither Reidy nor counsel followed  up on

                                3

this obvious discrepancy or on the formal advice contained in the

letter  from  the MCAD  compliance  officer.2   Accordingly,  the

district  court  lacked  jurisdiction  and  the  employment-based

discrimination claims were properly dismissed.3

          Affirmed.                    Affirmed.                            

                                                                                                                                            

     2Thus,  Reidy's insistence that  the summary judgment ruling               2
penalized him for MCAD's administrative incompetence lacks record                                
support.  Of course, if cognizable, such unsubstantiated "defens-
es" would all but eviscerate the exhaustion requirement.

     3Since Reidy no longer holds actionable employment discrimi-               3
nation  claims  against  Travelers, the  district  court properly
dismissed  the related claims by the spouse and children as well.
See Tauriac v.  Polaroid Corp., 716 F.  Supp. 672, 673 (D.  Mass.                                        
1989) (citing Mouradian v.   General Elec. Co., 503  N.E.2d 1318,                                                        
1321    (Mass.  App.  Ct.) (dismissing  wife's  consortium  claim
because husband had  no viable employment  discrimination claim),
review  denied, 507 N.E.2d 1056 (1987)); see also Mass. Gen. Laws                                                           
ch.  152,    24  (1990) (workers'  compensation statute  preempts
consortium claims  of spouse, children and  parents); Hamilton v.                                                                        
Baystate Med. Educ.  & Research Found.,  866 F. Supp. 51,  57 (D.                                                
Mass.  1994), aff'd, 66 F.3d 306 (1st Cir. 1995); St. Germaine v.                                                                        
Pendergast, 584 N.E.2d 611, 617-18 (Mass. 1992).                    

                                4